Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated December 3, 2019. The following action is taken:Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art discloses the use of an angular velocity sensor, and an acceleration detection sensor in a vehicle steering system see paragraph [0896], an analysis circuit to determine the performance of the steering element by storing the data in an RFID. The data includes calibration values, repair values and verification data see paragraph [4247]. However the cited prior art does not show or teach digital storage disk utilized in determining the velocity and acceleration of a rotating member having data stored concentrically thereon, the data being provided in the form of pits and lands, the disk mounted on an outer periphery of the rotating member, the disk and rotating member having the same axis of rotation, the data is determined by a  at least one laser transmitter for emitting a laser beam directed towards the disk, at least one laser receiver for receiving a reflected portion of the emitted laser beam, at least one processor, and at least one memory storing software thereon for determining the angular displacement. velocity and acceleration of the rotating member, the software comprising instructions being executable by the at least one processor to cause the system for determining the angular displacement. velocity and acceleration of the rotating member to: identify the number of bits per circumference of the disk counted during an initial test run to establish a calibrated bit count value, the calibrated bit count value being recorded into the memory, determine the number of bits per circumference of the disk counted during a verification cycle, the verification cycle bit count value being recorded into memory, determine a ratio between the number of bits counted during the calibration cycle against the number of bits counted during the verification cycle, and  14calculate an angular displacement of the rotating member based on the ratio determined between the calibrated cycle and verification cycle, calculate the angular displacement of the rotating member into angular velocity by taking the ratio of change in angular displacement with respect to time, and calculate the angular displacement of the rotating member into angular acceleration by taking the ratio of change in angular velocity with respect to time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2019/0339684.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688